Case 1:19-cv-11018-AT-KNF Document 120 Filed 07/12/21 Page 1 of 2
       Case 1:19-cv-11018-AT-KNF Document 120 Filed 07/12/21 Page 2 of 2



                                          DISCUSSION

       The Court recently granted a motion under 28 U.S.C. § 1610(c) in Pharo Gaia Fund Ltd.

v. Bolivarian Republic of Venezuela, a parallel, related case, concluding that a reasonable time

had passed since the entry of judgment (the “Pharo Gaia Order”). No. 19 Civ. 3123 (S.D.N.Y.

May 27, 2021), ECF No. 74. Defendant makes no additional arguments in this action as to why

the court should not grant Plaintiffs’ motion, see ECF No. 106, and a longer period of time has

now elapsed, compare Judgment (entered nearly nine months ago), with Pharo Gaia Order at 2

(holding that the seven months that had passed since the entry of judgment was a reasonable

period of time). Therefore, for the reasons stated in the Pharo Gaia Order, Plaintiffs’ motion is

GRANTED. However, this order does not bear on Plaintiffs’ enforcement of the May 24, 2021

judgment.

                                         CONCLUSION

       For the reasons stated above, Plaintiffs’ motion for an order finding that a “reasonable

period of time” has elapsed following the entry of judgment pursuant to 28 U.S.C. § 1610(c) is

GRANTED. The Clerk of Court is directed to terminate the motion at ECF No. 105.

        SO ORDERED.

Dated: July 12, 2021
       New York, New York




                                                 2
